Citation Nr: 0919492	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from April 1981 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The Board 
remanded this issue in a March 2007 to obtain the Veteran's 
VA Vocational Rehabilitation file. The file has been 
associated with the record, and the issue is ready for 
appellate review.  


FINDINGS OF FACT

1. The Veteran has a combined disability rating of 80 percent 
for the following service connected disabilities: lumbar 
degenerative disc disease, currently rated as 60 percent 
disabling; depression, currently rated as 30 percent 
disabling; left hip bursitis, currently rated as 10 percent 
disabling; and radiculopathy left and right lower 
extremities, currently rated as 10 percent disabling for each 
extremity.  

2.  The Veteran's service-connected disabilities preclude her 
from obtaining and retaining all forms of substantially 
gainful employment consistent with her education and work 
experience.


CONCLUSION OF LAW

The requirements for TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.1-4.16, 4.18 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005). The Board has considered this legislation, 
but finds that, given the favorable action taken below, no 
discussion of the VCAA at this point is required.

Analysis

The Veteran submitted a TDIU claim. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence supports the claim, and the 
appeal is granted.

All Veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. 
§ 4.16(a). Nevertheless, it is the established policy of VA 
that all Veterans who are individually unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities shall be rated totally 
disabled. 38 C.F.R. 
§ 4.16(b).

In the present case, the Veteran is in receipt of service 
connection for the following disabilities: lumbar 
degenerative disc disease, currently rated as 60 percent 
disabling; left hip bursitis, currently rated as 10 percent 
disabling; radiculopathy left and right lower extremities, 
current rated as 10 percent disabling for each extremity; 
depression, currently rated as 30 percent disabling. These 
service connected disabilities result in an overall 
disability rating of 80 percent. The Veteran meets the 
schedular provisions of 38 C.F.R. § 4.16(a) to be considered 
for TDIU. 

In order to receive TDIU, there must be an impairment so 
severe that it is impossible to follow a substantially 
gainful occupation. See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation. VAOPGPREC 75-
91; 57 Fed.Reg. 2317 (1992). Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to her age or to the impairment caused by non service-
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board must consider whether the Veteran's service-
connected disabilities prevent her from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991). For a 
Veteran to prevail on a TDIU claim, the record must reflect 
some factor which takes this case outside the norm. The sole 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran was employed as a substitute teacher and sought 
VA Vocational Rehabilitation assistance to become a full time 
teacher. A September 2007 note by a VA Psychologist assisting 
the Veteran in her vocational rehabilitation stated that she 
could not return to gainful employment due to her service 
connected disabilities. VA Vocational Rehabilitation records 
reflect that the Veteran attempted on several occasions to 
pass an entrance test for a teacher certification program. 
Counseling records, dated July 2006 and November 2007, 
reflect that her chronic low back pain impeded her ability to 
study and limited her ability to substitute teach to two to 
three days per week.   

The Veteran underwent VA examinations for her service 
connected psychiatric, hip and spine disabilities in 
September 2008. During the psychiatric examination, the 
examiner noted that the Veteran was employed for 10 years and 
missed less than a week of work during the past year. He 
stated that there were no reported problems as long as the 
Veteran worked with familiar teachers. At the hip 
examination, the physician concluded that the Veteran's 
service connected hip disability would preclude strenuous 
physical employment due to her limitation of motion and 
inability to stand for a prolonged time periods. The same 
physician also examined the Veteran's back. He noted that the 
Veteran's back disability significantly affected her job due 
to decreased mobility, lack of stamina, and pain. He stated 
that the Veteran's back disability limited her to sedentary 
employment. He also opined that she was marginally employable 
because of her back disability prevented her from regularly 
working 40 hours per week. 

The Veteran submitted an April 2009 letter stating that she 
cannot work due to back pain and radiculopathy in her lower 
extremities. 

The evidence shows that the Veteran is not capable of gainful 
employment due to her service connected disabilities. The 
Board notes that the term "substantially gainful 
occupation" means ability to earn a living wage, rather than 
an ability to work intermittently. Moore, supra.; 38 C.F.R. 
§ 3.340. A VA Counseling Psychologist concluded that the 
Veteran could not benefit from continuing the VA Vocational 
Rehabilitation program because of the severity of her service 
connected disabilities prevented her from studying. 
Counseling notes also reflect the Veteran's back pain limited 
her substitute teaching to two to three days per week. 
Additionally, the September 2008 VA spine examination report 
confirmed the Veteran's account of back pain limiting her 
ability to work a full week. The examining physician 
described the Veteran as "marginally employable." 

The Board notes that the VA Psychiatric examination report 
from September 2008 suggested the Veteran did not experience 
difficulties at her current job and that the physician 
conducting the VA spine examination stated that sedentary 
employment should not be precluded. However, the examiner 
conducting the psychiatric examination limited his report to 
the Veteran's mental state. The physician conducting the 
spine examination physically examined the Veteran to 
determine the current severity of her service connected back 
disability. Although he stated that sedentary employment was 
not precluded, he also noted that any employment must allow 
the Veteran to sit and stand at her option and exclude any 
bending or squatting. Nevertheless, he also opined that she 
could not work more than 40 hours per week due to her back 
disability and described her as "marginally employable." 

The Board finds the medical opinion stating that the Veteran 
cannot regularly work 40 hours per week and is marginally 
employable consistent with the record, including VA 
Vocational Rehabilitation records and statements by the 
Veteran. See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Bloom v. West, 12 Vet. App. 185 (1999). 

The Board finds that the evidence listed above sufficiently 
shows that the Veteran cannot participate in gainful 
employment due to her service connected disabilities. Moore, 
supra. A claim for TDIU is granted. 38 C.F.R. § 4.16(a). 

	(CONTINUED ON NEXT PAGE)









ORDER

A claim for a total disability rating based on individual 
unemployability (TDIU) is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


